Exhibit 10.80

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

OF AMENDED AND RESTATED SPLIT-DOLLAR LIFE INSURANCE

 

This Assignment and Assumption Agreement of Amended and Restated Split-Dollar
Life Insurance, dated as of June 30, 2002, is by and between Vari-Lite
International, Inc. (the “Company”), Brown Brothers Harriman Trust Company of
Texas, trustee of the Harry R. Brutsché III Insurance Trust, dated October 6,
1995 (the “Owner”), and Harry R. Brutsché III (the “Director”).

 


W I T N E S S E T H:

 

WHEREAS, the Company (formerly known as Vari-Lite Holdings, Inc.), the Owner,
and the Director entered into that certain Amended and Restated Split-Dollar
Life Insurance Agreement, dated as of October 12, 1995 (the “Split-Dollar
Agreement”); and

 

WHEREAS, the Owner is the owner of that certain Whole Life Policy with
Supplemental Insurance Option, Policy Number 8592771 (the “Policy”), issued by
Massachusetts Mutual Life Insurance Company (the “Insurer”) to Director,
acquired pursuant to the terms of the Split-Dollar Agreement; and

 

WHEREAS, the Policy is assigned to the Company pursuant to that certain
Assignment of Life Insurance Policy as Collateral, dated October 12, 1995 by and
between the Company and the Owner (the “Collateral Assignment”) as security for
the repayment of the amounts which the Company made on the premiums due on the
Policy on behalf of the Owner; and

 

WHEREAS, the Company has suffered a decline in its financial performance and
management and the Board of Directors of the Company have reviewed and made
recommendations for reducing expenses of the Company in order to improve the
Company’s financial performance; and

 

WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Compensation Committee”) has determined that it is in the best financial
interest of the Company to assign all of the Company’s rights, obligations,
duties and liabilities under the Split-Dollar Agreement accruing after the date
hereof to the Director; and

 

WHEREAS, the Director is a significant stockholder of the Company and agrees
that it is in the best financial interest of the Company to assume all of the
Company’s rights, obligations, duties and liabilities accruing after the date
hereof under the Split-Dollar Agreement;

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, hereby covenant and agree as
follows:

 


1.                                       ASSIGNMENT.  THE COMPANY HEREBY
ASSIGNS, TRANSFERS AND CONVEYS TO DIRECTOR THE SPLIT-DOLLAR AGREEMENT AND ALL OF
THE COMPANY’S RIGHTS, TITLE AND INTEREST IN, UNDER AND TO THE SPLIT-DOLLAR
AGREEMENT.

 

--------------------------------------------------------------------------------


 


2.                                       ASSUMPTION.  THE DIRECTOR HEREBY
ACCEPTS THE ASSIGNMENT OF THE SPLIT-DOLLAR AGREEMENT AND ASSUMES AND AGREES TO
PERFORM, DISCHARGE AND SATISFY ALL OF THE COMPANY’S OBLIGATIONS, DUTIES AND
LIABILITIES ACCRUING UNDER THE SPLIT-DOLLAR AGREEMENT, INCLUDING, BUT NOT
LIMITED TO, THE OBLIGATION TO PAY TO THE INSURER THE ANNUAL PREMIUM FOR THE
POLICY (IT BEING UNDERSTOOD THAT DIRECTOR SHALL NOT HAVE ANY OBLIGATION TO
PERFORM, DISCHARGE OR SATISFY ANY OBLIGATIONS, DUTIES OR LIABILITIES OF THE
COMPANY ARISING OR ACCRUING ON OR BEFORE THE DATE OF THIS ASSIGNMENT).

 


3.                                       TERMINATION OF COLLATERAL ASSIGNMENT. 
THE COLLATERAL ASSIGNMENT IS HEREBY RELEASED AND SHALL BE OF NO FURTHER FORCE OR
EFFECT.

 


4.                                       FURTHER ASSURANCE.  THE COMPANY AND
DIRECTOR HEREBY AGREE TO EXECUTE ANY AND ALL FURTHER DOCUMENTS AND TO TAKE ANY
AND ALL FURTHER ACTIONS AS EITHER OF THEM MAY REASONABLY REQUEST IN ORDER TO
EFFECTUATE FULLY THE PROVISIONS OF THIS AGREEMENT.

 


5.                                       ENTIRE AGREEMENT.  THIS AGREEMENT
REPRESENTS THE ENTIRE AGREEMENT BETWEEN THE COMPANY AND DIRECTOR CONCERNING THE
SUBJECT MATTER HEREOF AND SUPERSEDES ALL PRIOR AGREEMENTS OR UNDERSTANDINGS,
WRITTEN OR ORAL, WITH RESPECT THERETO.

 


6.                                       APPLICABLE LAW.  THIS AGREEMENT SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS. 
THE PARTIES ACKNOWLEDGE AND AGREE THAT THIS AGREEMENT AND THE OBLIGATIONS AND
UNDERTAKINGS OF THE PARTIES HEREUNDER WILL BE PERFORMABLE IN DALLAS, DALLAS
COUNTY, TEXAS.

 


7.                                       COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN COUNTERPARTS, EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL, BUT ALL OF
WHICH SHALL CONSTITUTE ONE AGREEMENT.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

 

VARI-LITE INTERNATIONAL, INC.

 

 

 

By:

 

 

 

T. Clay Powers, President

 

 

 

 

 

BROWN BROTHERS HARRIMAN
TRUST COMPANY OF TEXAS, as trustee
of the Harry R. Brutsché III Insurance Trust,
dated October 6, 1995

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Harry R. Brutsché III

 

3

--------------------------------------------------------------------------------


 

Amended and Restated Split-Dollar Life Insurance Agreement

 

Insurer:

 

Massachusetts Mutual Life Insurance Company

 

 

 

Policy:

 

Whole Life Policy with Supplemental Insurance Option, Policy Number 8592771

 

 

 

Insured:

 

Harry R. Brutsché III

 

 

 

Owner:

 

Brown Brothers Harriman Trust Company of Texas, as Trustee of the Harry R.
Brutsché III Insurance Trust, dated October 6, 1995

 

 

 

Employer:

 

Vari-Lite International, Inc. (formerly Vari-Lite Holdings, Inc.)

 

 

 

Effective Date:

 

December 12, 1990

 

 

This Assignment and Assumption Agreement of Split-Dollar Life Insurance was
recorded by Insurer on                            , 2002.

 

 

 

MASSACHUSETTS MUTUAL LIFE
INSURANCE COMPANY

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

4

--------------------------------------------------------------------------------